Citation Nr: 1820692	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  02-16 862	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD.  


REPRESENTATION

Appellant represented by:	John Robert Unruh, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The appellant is the surviving daughter of the now-deceased Veteran who served on active duty from September 1954 to September 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Veteran died in November 2011.  In January 2013, the RO recognized his widow as an eligible substitute claimant in the appeal.  His widow died in March 2014.  In March 2017, the RO recognized the appellant as an eligible substitute claimant in the appeal.  See 38 U.S.C. § 5121A (2012).  

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge in May 2005.  A transcript of that hearing has been associated with the claims file.  Since the May 2005 hearing, however, the Judge has left employment with the Board.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. §7102 (2012); 38 C.F.R. §20.707 (2017).  Additionally, a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide their appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

In January 2008, the Veteran was notified of his option to have another Board hearing before a different Judge.  He was informed that if he did not respond within the applicable timeframe, it would be assumed that he did not want a second hearing.  He declined the opportunity for a new Board hearing.  Therefore, the Board will proceed accordingly.  

In April 2008, the Board denied the claims of entitlement to service connection for hearing loss and an acquired psychiatric disorder.  The Veteran appealed that decision to the Veterans Claims Court.  In a November 2009 Memorandum Decision, the Court vacated the previous decision and remanded the case to the Board for further action.  In June 2010, the Board remanded the case for development consistent with the Court's November 2009 Memorandum Decision.  This case has now been returned to the Board for further appellate action.  

The issue of entitlement to service connection for tinnitus has been raised by the record in a July 2007 VA examination and was referred by the Board to the Agency of Original Jurisdiction (AOJ) in its April 2008 decision.  The issue remains unadjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Hearing loss has been found to be medically related to service.  


CONCLUSION OF LAW

Hearing loss was incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may also be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately questioned and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As an initial matter, at the time of his death, the Veteran was diagnosed with bilateral sensorineural hearing loss.  Specifically clinical records reflect a diagnosis, most recently in September 2011, of mild sensorineural hearing loss at 250 Hertz (Hz) that sloped to profound sensorineural hearing loss from 500 Hz to 8000 Hz in both ears.  Therefore, he was diagnosed with hearing loss at the time of his death.  

Next, the service treatment records (STRs) were lost in a fire at the National Personnel Records Center (NPRC).  As such, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The judge presiding at the hearing accepted the Veteran's testimony as to any complaints he had in service as establishing that he had those problems in service, despite the lack of corroborating STRs.  Therefore, the second element of service-connection has been found.

As to the issue of a causal relationship between hearing loss and service, the evidence is in conflict.

In November 2017, an examiner opined that the Veteran's hearing loss was not related to service, noting that hearing loss was not documented in the record until 1979 and that without reviewing the STRs, any opinion as to the relationship between hearing loss and active service would be speculative.  

On the other hand, in February 2018, a private clinician opined that the Veteran's hearing loss was caused by acoustic trauma incurred during service.  The clinician explained that the Veteran likely fired M-1 rifles in service which generate 168 decibels (dBs) at 1 meter when fired.  The clinician noted that a 2.5 ton truck, such as the one the Veteran drove, generated 71 to 81 dBs when idle, 85 dBs when driven at 10 miles per hour (mph), 87 dBs when driven at 20 mph, and 97 dBs when driven at 50 miles per hour.  The clinician further found that additional dBs of sound were generated when axillary equipment on the truck was used or when the window was open.  

The clinician explained that prolonged exposure to sound over 85-90 dBs could result in permanent hearing loss and continued progression in hearing loss took place after exposure to unsafe loud sound and acoustic trauma.  The clinician opined that the Veteran's hearing loss was caused by acoustic trauma incurred during active service, as he was exposed to sound levels in excess of safe acoustic levels during active duty.  

At the very least, the medical evidence is in equipoise on whether the Veteran's hearing loss was caused by acoustic trauma in service.  In addition, the Board places high probative value on the February 2018 opinion as the clinician offered his opinion with a well-explained rationale on the effects of acoustic trauma on hearing loss in the Veteran's specific situation with firearms and truck noise exposure.  Therefore, the February 2018 private medical opinion is assigned great weight.  

In sum, the preponderance of the evidence weights in favor of the claim and the appeal is granted.  

Finally, the appellant has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for hearing loss is granted.



REMAND

Additional development is required before the remaining claim on appeal can be decided.  

In medical treatment records ranging from January 2003 to September 2011, the Veteran admitted to some depression, initially due to isolation and subsequently due to physical limitations including his hearing loss.  In an August 2006 medical treatment note, a clinician additionally diagnosed PTSD and noted that the Veteran's hearing loss had decreased his quality of life.  Therefore, based on the diagnoses and findings of the medical treatment records, he was diagnosed with an acquired psychiatric disorder, to include major depressive disorder and PTSD, at the time of his death.  

The appellant has asserted that the Veteran's acquired psychiatric disorder was related to his hearing loss.  Given the competent evidence of an acquired psychiatric disorder, a medical opinion is necessary to determine whether his acquired psychiatric disorder was caused or aggravated by his service-connected hearing loss. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from an appropriate medical professional who has not previously examined the Veteran or assessed his record to determine the severity of the Veteran's acquired psychiatric disability.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

2.  Based on review of the appropriate records, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder was caused or aggravated by service-connected hearing loss.   

The rationale for all opinions provided must be included.

3.  Then readjudicate the claim on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case to the appellant and her representative and allow for appropriate time for response.  Then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


